Allowable Subject Matter
	Claims 1-14 are allowable.

	The following is an examiner’s statement of reasons for allowance: At the time of this invention, prior art such as Spinnler (US Pat No. 3958217) directed to mud pulse telemetry system is presented for transmitting information from the bottom of a well hole to the surface. The mud pulse telemeter is a pilot operated valve which restricts the flow of mud in the drill string to set up pressure waves in the mud stream which can be detected at the surface. The pilot operated mud pulse telemeter uses a small input signal to operate the telemeter valve by pressure differentials created in the mud stream itself.
 The prior art of record is different than the claimed invention because in the claimed invention  a pilot valve assembly operable between an open state and a closed state, the pilot valve assembly positioned in the second bore between the downstream end of the hydraulic passage and the valve member so when the pilot valve is in the open state, the valve member is in fluid communication with the downstream end of the hydraulic passage to cause the valve member to move to the closed position and so when the pilot valve is in the closed state, the valve member is in non-fluid communication with the downstream side of the hydraulic passageway . This in view of the other limitations of claim 1 result in the claimed invention being novel and non-obvious.  Similarly for claims 6.  Accordingly claims 1-10 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Munear Akki whose telephone number is (571) 272-3428.  The examiner can normally be reached on 8:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on (571) 272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/MUNEAR T AKKI/Primary Examiner, Art Unit 2687